DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment filed November 5, 2021 in response to Examiner’s Office Action has been reviewed. Claims 1-20 are pending. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually a side of the touch panel adjacent to the display panel is provided with a recess and a bonding portion surrounding the recess, and a cavity is enclosed between the display panel, the touch panel, and the first colloid, as set forth in independent claims 1, 8 and 17.
	Dependent claims 2-7, 9-16 and 18-20 being further limiting to the independent claims 1, 8 and 17 respectively are also allowed. 
	The closet prior art, Tsuchida, US Patent Application Publication No 2017/0088749 teaches a window frame made of a frame-shaped colored layer conforming to the window frame of the display screen, and an adhesive agent disposed on the window frame and in the window frame. Therefore, in the manufacturing process for the double-sided adhesive sheet, it is necessary to have separate materials and separate steps for forming the colored layer and adhesive agent, and The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Response to Arguments
Applicant’s arguments, see pages 8-11, filed November 5, 2021, with respect to 1-20 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THUY N PARDO/Primary Examiner, Art Unit 2691